EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This notice of allowance is responsive to the amendment dated 6/23/2021.  The previous art rejections and double-patenting rejections have been withdrawn due to applicant’s amendments and the Terminal Disclaimer dated 6/23/2021.  

Allowable Subject Matter/Reasons for Allowance
Claims 2-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 22, the prior art alone or in combination does not disclose/teach the applicant’s claimed invention, including, and in combination with other recited limitations, the aircraft store ejector system with two ejector passages and a first valve located between the one or more ejector passages and a second valve located around the first valve and positioned at least partially within the one or more ejector passages and having a carousel with an occluding portion to variably obstruct the one or more ejector passages; and with respect to claim 23, the prior art alone or in combination does not disclose/teach the applicant’s claimed invention, including, and in combination with other recited limitations, the aircraft store ejector system with two valves, the first valve having one or more openings in communication with the one or more ejector passages and the second valve around the first valve and positioned at least partially within the one or more ejector passages and having a carousel with an occluding portion that comprises an annular obstruction that has a variable height along an entirety of the perimeter of the annual obstruction wall.

	Griffin et al. (U.S. 4,388,853) discloses an ejector system with two ejector passages at 125.  A valve 33 is located between the two ejector passages.  However, due to the circumferential placement of the plurality of ports 103 around the valve in order to obtain different gas ratios between the fore and aft rams, adding an additional valve that surrounds this valve to variably obstruct the ejector passages would render Griffin unsuitable for its intended use as the flow control in Griffin requires, at different times, multiple ports in order to obtain the different gas ratios and an additional valve surrounding these ports would most likely cause unwanted obstructions to at least some of the ports.
	Jakubowski, Jr. et al. (U.S. 6,758,441) as discussed previously discloses a valve in an ejector passage; however, there is no valve located between the first and second ejector passages as valve 60 is shown to be located upstream of the split for the ejector passages in figure 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753